

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 87

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Thune (for himself,

			 Mr. Craig, Mr.

			 Inhofe, Mr. Bond,

			 Mr. Domenici, Mr. Talent, Mr.

			 Crapo, Mr. Bunning,

			 Mr. Johnson, and

			 Mr. Roberts) submitted the following

			 resolution; which was referred to the Committee on Finance

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding the resumption of beef exports to Japan.

	

	

		

			Whereas the livestock

			 industry in the United States, including farmers, ranchers, processors, and

			 retailers, is a vital component of rural communities and the entire United

			 States economy;

		

			Whereas United States

			 producers take pride in delivering an abundant and safe food supply to our

			 Nation and to the world;

		

			Whereas Japan has prohibited

			 imports of beef from the United States since December 2003, when a single case

			 of Bovine Spongiform Encephalopathy (BSE) was found in a Canadian-born animal

			 in Washington State;

		

			Whereas the United States

			 agriculture industry as a whole has been negatively affected by the Japanese

			 ban and the loss of a $1,700,000,000 export market to Japan;

		

			Whereas the United States has

			 undertaken a rigorous and thorough surveillance program and has exceeded

			 internationally recognized standards of the World Organization for Animal

			 Health (OIE) for BSE testing and has implemented safeguards to protect human

			 and animal health;

		

			Whereas Japan is a member of

			 the OIE and has agreed to such standards;

		

			Whereas the Agreement on the

			 Application of Sanitary and Phytosanitary Measures of the World Trade

			 Organization (WTO) calls for WTO members to apply sanitary and phytosanitary

			 measures only to the extent necessary to protect human, animal, and plant

			 health, based on scientific principles;

		

			Whereas the United States and

			 Japan concluded an understanding on October 23, 2004, that established a

			 process that would lead to the resumption of imports of beef from the United

			 States, yet such imports have not resumed;

		

			Whereas despite the best

			 efforts of officials within the United States Department of State, the United

			 States Department of Agriculture, and the Office of the United States Trade

			 Representative, the Government of Japan continues to delay imports of beef from

			 the United States on the basis of factors not grounded in sound science and

			 consumer safety;

		

			Whereas the Agreement on the

			 Application of Sanitary and Phytosanitary Measures does not provide to WTO

			 members the right to discriminate and restrict trade arbitrarily; and

		

			Whereas Japan has been

			 provided a reasonable timeframe to establish appropriate trade requirements and

			 resume beef trade with the United States, and the Government of Japan is

			 putting a long and profound bilateral trading history at risk: Now, therefore,

			 be it

		

	

		

			That it is the sense of the

			 Senate that if the Government of Japan continues to delay meeting its

			 obligations to resume beef imports from the United States under the

			 understanding reached with the United States on October 23, 2004, the United

			 States Trade Representative should immediately impose retaliatory economic

			 measures against Japan.

		

